3:18-cv-02974-PJG   Date Filed 11/02/18   Entry Number 1-1   Page 1 of 16




                    EXHIBIT A
       3:18-cv-02974-PJG        Date Filed 11/02/18     Entry Number 1-1   Page 2 of 16




HERBERT W. LOUTHIAN, JR.
                                                            Louthian          law firm, p.a.




                                          October 3, 2018      -




   Via Certified Mail (Article Number 7011 3500 0000 2063 1339)

   National Registered Agents, Inc.
   2 Office Park Ct., Ste. 103
   Columbia, South Carolina 29223

            Re:   Rianne R. Fisher v. Bridgestone Retail Operations, LLC
                  C/A No.: 2018-CP-40-05177

   To Whom It May Concern:

           Enclosed•and hereby served upon you is the Summons and Complaint in the above
   referenced civil action.




   LJ/bcs

   Enclosures




                                      1 1 16 BLANDING STREET
                                        P.O. Box 1299
                                COLUMBIA. SOUTH CAROLINA 29202
                           (aoa) 454-1200/v010E   (803) 256-6033/FAX
                                         (866) 454-1200.
  3:18-cv-02974-PJG          Date Filed 11/02/18       Entry Number 1-1        Page 3 of 16


                                                                                                      m
                                                                                                      1—
                                                                                                      m
                                                                                                      C)
STATE OF SOUTH CAROLINA )                    IN THE COURT OF COMMON PLEAS                              —1
                                                                                                       x
                           )                 FIFTH JUDICIAL CIRCUIT .                                 0
                                                                                                     .z
COUNTY OF RICH LAND        )                                                                          3
    •                      )                - Civil Action No. 2018-CP-40-                            g
                                                                                                      r
                           )                                                                          -<
                                                                                                       -ri
Rianne R. Fisher,          )                                                                          F
                                                                                                       m
                           )                                                                           D
                                                                                                        .
              Plaintiff,   )                                                                           r..)-
    •                                                                                                 0..-
                         • )                                                                          co
vs.                        )                                SUMMONS                                    0
                           )                                                                           Q.
                                                                                                       0
                                                                                                       r...,
Bridgestone Retail         )                                                                           op
Operations, LLC,           )                                                                           -.
                                                                                                         02
                                     )                                                                   >
                                                                                                          K
                                     )                                                                       1               -
               Defendant.            )                                                                   x
                                                                                                         C)
                                     )                                                                   x
                                     )                                                                   z
                                                                                                         t,
                                                                                                         cl-)
TO:    THE DEFENDANT ABOVE NAMED:                                                                        0
                                                                                                         M
                                                                                                         K
                                                                                                         0
       YOU ARE HEREBY SUMMONED and required to answer the Complaint in the above                         z
                                                                                                         -o
                                                                                                         r`
                                                                                                         M
entitled 'proceeding, a copy of which is herewith served upon you, and to serve a copy of your           >
                                                                                                         rs)




                                                                                                     LLI;90017d081.12#3SVO
Answer to said Complaint on the subscriber at his offices at Suite 300, The Marlboro Building,

1116 Blanding Street, Columbia, South Carolina, within thirty (30) days after the service hereof,

exclusive of the day of such service; and if you fail to answer the said Complaint within the time

aforesaid, the Plaintiff in this action will apply to the Court for the relief demanded in said

Complaint; and a default judgment may be rendered against you,

                                                •   LOUTH1AN LAW FIRM, P.A.

                                                    BY: s/ Herbert W. Louthian, Jr.
                                                    Herbert W. Louthian, Jr.
                                                 • .1116 Blanding Street, 3`d Floor
                                                    Post Office Box 1299
                                                    Columbia, South Carolina 29202
                                                    (803) 454-1200
                                                   •S.C. Bar No: 3411

   Columbia, South Carolina
   October 3, 2018
  3:18-cv-02974-PJG         Date Filed 11/02/18         Entry Number 1-1         Page 4 of 16




                                                                                                     ELECTRONICALLY FILED-2018 Oct 03 9:18 AM- RICHLAND - COMMON PLEAS - CASE#2018CP4005177
STATE OF SOUTH CAROLINA )                     IN THE COURT OF COMMON PLEAS
                        )                     FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND
                                              Civil Action No. 2018-CP-40-

Rianne R. Fisher,

              Plaintiff,

VS.                                                        COMPLAINT
                                     )               (JURY TRIAL REQUESTED)
Bridgestone Retail                   )
Operations, LLC,                     )
                                     )
                                     )
              Defendant.             )
                                     )
                                     )

       Plaintiff, complaining of the Defendant, would show unto this Court as follows:

                                JURISDICTION AND VENUE

        .     This action arises out of the Defendant's deprivation of Plaintiff's rights under

              Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000(e), et

              seq.. and the statutory and common law of the state of South Carolina.

       2.     The Circuit Court has jurisdiction over this matter pursuant to Article V, §11 of

              the South Carolina Constitution. -

       3.     Venue is proper in Richland County pursuant to South Carolina Code §15-7-30

              because the most substantial part of the allegations raised in this Complaint

             . occurred in Richland County.

       4.     The Plaintiff is. a resident and citizen of the state of South Carolina. The matters

              complained of in this complaint occurred in Richland County, South Carolina

              while the Plaintiff was employed at Bridgestone Retail Operations, LLC, doing,

              business as Firestone Complete 'Auto Care at 9728 Two Notch Road in Columbia.



                                                 2
3:18-cv-02974-PJG               Date Filed 11/02/18      Entry Number 1-1         Page 5 of 16




   5.            Bridgestone Retail Operations, LLC is a corporation doing business Within

                 Richland County, South Carolina. The defendant company is a legal entity that

                 may sue and 'is subject to suit in its own name. The defendant company has

                 continuously and does now employ more than 15 persons and is engaged in an

                 activity affecting commerce. The defendant company is an employer within the

                 meaning of.§701B of Title VII, 42 U.S.C. 2000 (e)(b).

                                               PROCEDURE

   6.            The Plaintiff filed timely charges of sexual harassment and constructive discharge .

                 with the Equal Employment Opportunity commission and the South Carolina

                 Human Affairs Commission. She has received her Notices of Right to Sue and

                 this action is timely.

                                          STATEMENT OF CLAIM

   7.            Plaintiff was employed by the defendant Bridgestone Retail Operations, LLC

                 (Bridgestone) beginning on July 5, 2017. Beginning shortly after Plaintiff was

                 employed by Bridgestone,. Jerome Scott (Scott) began to sexually harass the

                 plaintiff on the job.

   8.            The Bridgestone "Workplace Violence Policy" states that employees have a duty

        -        to report "Prohibited Behavior" including "sexual harassment". The policy states

                 that "[deports may be made to their manager, the Corporate Security Department,

                 the Human Resources Department or the Law Department." (emphasis supplied).
            .-
   9.            The policy goes on to state that "[t]he Company takes seriously all reports of

                 violence or threats of violence and will ensure that Corporate Security, in

                 collaboration with Human Resources and Legal Departments, conducts a

                 thorough and proper investigation."


                                                  3
3:18-cv-02974-PJG       Date Filed 11/02/18         Entry Number 1-1          Page 6 of 16




   10.   The policy further states that employees "who violate this policy shall be subject
                                                                                                 0
         to discipline up to and including termination of employment" and "individuals
                                                                                                 r-
         who participate in a violent act or threat may be banned from Company premises
                                                                                                 F
         and may be subject to civil liability and/or criminal prosecution."                     0
                                                                                                 1.3
                                                                                                 a
   11.   On July 19, 2017, Scott said to the plaintiff during their shift at Bridgestone, "I'm
                                                                                                  0
         either going to make you quit, or I'm going to fuck you." The same day Scott             0
                                                                                                  co
         made this comment, Plaintiff phoned her store manager, Rick Lewis (Lewis), and          . 02


         reported Scott's comment to Lewis. The next day Lewis spoke with the Plaintiff
                                                                                                  0
         in person and made light of Scott's inappropriate comments. Lewis told the              •=

         Plaintiff, "He [Scott] probably didn't mean it. Let me know if it happens again."

         Neither Lewis nor Bridgestone took any corrective action against Scott.                  0

                                                                                                  0
   12.   On August 5, 2017, Plaintiff was not scheduled to work, but she went to the

         Bridgestone store to watch a mandatory training video. While she was at the store,
                                                                                                  (n
         Scott, who was working his shift that day, said to Plaintiff, within earshot of other

         employees, "You have a great set of tits. I'd like to bury my face in them." Scott
                                                                                                  co
         made this comment after walking in on the Plaintiff in the restroom. Lewis heard
                                                                                                  0
         Scott's comment, but only shook his head and told Plaintiff "He didn't really

         mean it like that. Boys will be boys." Again, neither Lewis nor Bridgestone took

         any corrective action against Scott.

   13.   The next day, Plaintiff and Scott were assigned to work the same shift. Scott said

         to Plaintiff "you've got a fat fucking ass." Later the same day, Scott•displayed a

         pistol to the Plaintiff and told her that he carried the pistol to protect himself.

         Plaintiff called Lewis and reported that Scott had a gun at work and told Lewis

         about Scott's comments. Lewis informed Plaintiff that he would speak with Scott
3:18-cv-02974-PJG       Date Filed 11/02/18        Entry Number 1-1          Page 7 of 16




                                                                                                 ELECTRONICALLY FILED- 2018 .0ct 03 9:18 AM- RICHLAND -COMMON PLEAS- CASE#2018CP4005177
         about the gun and about his behavior. Upon information and belief, Lewis again -

         took no action against Scott.

   14.   On September 1,2017, Plaintiff was working a shift with Scott. Scott approached

         Plaintiff and said "Just let me stick my tongue in you, you know you'd like it."

         Plaintiff reported the incident to Lewis the same day. Lewis responded and said

         "Yeah, that is pretty inappropriate, but you've just got to ignore him sometimes.

         He's German and they're just like that."

   15.   On September 13, 2017, Plaintiff and Scott were again assigned to work the same

         shift. Scott said to Plaintiff, "Just wait until we're alone. I'll make it worth your

         while." Again, Plaintiff reported Scott to Lewis. She specifically told Lewis that

         she was not comfortable working with Scott based on his past conduct towards

         her. Lewis said he would do his best to change the schedule so the two would not.

         work the same shift in the future. Lewis told Plaintiff she should would

         occasionally have to deal with Scott's conduct.

   16.   On October 2, 2017, Plaintiff was at work but Scott was not working that day.

         While Plaintiff was at work, Scott sent pornographic material to Plaintiff's phone.

         Plaintiff immediately deleted the offensive material, but she reported the incident

         to Lewis and described what Scott sent her and told Lewis she was not

         comfortable receiving pornography on her phone. Lewis again took no action and

         again made light of Scott's behavior. Lewis told Plaintiff maybe Scott's phone

         had been hacked. The next day at work, Scott asked Plaintiff if she had received

         the video he sent the day befcire. This was a clear reference to the pornography

         Scott sent Plaintiff:




                                            5
3:18-cv-02974-PJG          Date Filed 11/02/18        Entry Number 1-1         Page 8 of 16




                                                                                                 ELECTRONICALLY FILED-2018 Oct039:18AM-RICHLAND - COMMON PLEAS - CASE#2018CP4005177
   17.      On October 13, 2017, both Scott and Plaintiff were again working the same shift

            at Bridgestone. Scott approached Plaintiff and asked her "Why don't you ever text

            me back?" Scott continued: "I know you're married but it doesn't matter. You

            know I'd be all the fun you need." Plaintiff immediately went to Lewis and

            reported Scott. She told Lewis she was tired of Scott's inappropriate behavior and

            Scott was bringing her husband into his harassment. Lewis attempted to appease

            Plaintiff and told her she was a hard worker and a fast learner and that she would

            soon have Scott's job. Apart from Lewis's hollow assurances, again neither he nor

            Bridgestone took any action against 'Scott.

   18.      On October 29, 2017, after an incident at work involving a customer's vehicle,

            Scott stated to Plaintiff; "Quit your limping and stop freaking out. You're acting

            like such a cunt right now. Stop being a bitch, it's not so bad." Again, Plaintiff

            reported Scott's conduct to Lewis and again Lewis defended Scott. Lewis told

            Plaintiff that she had overreacted and that she should "just keep her head down

            and he [Scott] will eventually stop."

   19.      On November 5,2017, both Plaintiff and Scott were working the same shift at

            Bridgestone. Scott brought several beers with him. to work that day and drank beer

            throughout his shift. In the presence of co-workers, Scott said to Plaintiff,

         • referring to her, "Oh yeah girl, I'd tap that." Plaintiff called Lewis to report

            Scott's drinking on the job as well his continued harassment. Lewis did not

            answer his phone. The next day, Plaintiff reported Scott's drinking on the job and

            his inappropriate comments to Lewis. Lewis replied, "Well, in Germany you have

            beer breaks midday so maybe that's a cultural thing for him. I know it's wrong,




                                               6
3:18-cv-02974-PJG        Date Filed 11/02/18        Entry Number 1-1           Page 9 of 16




                                                                                                 LL L900171:1081003SVO-SV31dNOIAMOO- CINV11-101V-NV9V6COPO 8 LW -031IJA11VOINON10313
          but just be patient, there's a plan in place for you to take his job, so things will

          change if you just keep working hard." Again, Scott was not disciplined.

   20.   On November 14, 2017, while the two were working the same shift, Scott

          displayed a gun to Plaintiff and told her if any of Scott's girlfriend's family

          showed up at Bridgestone, he had something to "blow them the fuck away." Scott

          then told Plaintiff, "since you don't have anything better to do, why don't you go

          receive and put up my truck?" In other words, Scott displayed a gun to Plaintiff

          and then told her to do his job. Plaintiff reported the gun to Lewis and asked

          Lewis if she was expected to do Scott's job. Lewis, in typical fashion,

          downplayed Scott's actions and told Plaintiff she did not have to do Scott's job,

          but if she did, she would get promoted faster.

   21.   On November 29, 2017, Scott and Plaintiff were working the same shift at

          Bridgestone when Scott said to Plaintiff, "I bet your husband doesn't have a dick

          like mine. You should be fucking me instead." By this time, Plaintiff was near her

          breaking point, having been subjected to Scott's.incessant harassment since slie

          started working at Bridgestone, while Bridgestone took no action to address

         •Scott's conduct. She told Scott, ..̀`go fuck off and leave my husband's name out of

          your mouth." Lewis was not at work on the 29th, but the next day Plaintiff called

          Lewis on her day off and reported Scott's actions the day before. Lewis again

         took no action against Scott. As he had done virtually every time Plaintiff

          reported Scott's wholly inappropriate conduct, Lewis replied that Bridgestone was

          making plans to give Plaintiff Scott's job as soon as she was ready to take over

         the responsibilities of the job.
3:18-cv-02974-PJG      Date Filed 11/02/18       Entry Number 1-1         Page 10 of 16




                                                                                                ELECTRONICALLY FILED -2018 Oct 03 9:18 AM - RICHLAND-COMMON PLEAS - CASE#2018CP4005177
   22.   On December 5, 2017, Scott told Plaintiff that he was going to look up an adult

         film star who had recently died. Scott went on the internet using his cell phone

         and found a video clip of the dead porn star. Scott played the video inside the

         showroom; the volume was loud enough that Plaintiff and others could hear the

         audio. Plaintiff reported the incident to Lewis who responded, "next time just tell

         him to turn it down." Lewis took no action against Scott.

   23.   On December 30, 2017, Scott and Plaintiff were working the same shift when

         Scott remarked to Plaintiff, "So is your husband going to be your New Year's

         kiss? If not, I'll jam my tongue down your throat. Or maybe Robby could. Or

         maybe you could just fuck the shit out of one of the technicians." Plaintiff

         reported Scott's behavior to Lewis, who replied, lust give it another month or

         less, we're figuring out the best way to get rid of him."

   24.   On January 4, 2018, Scott and the Plaintiff were working the same shift. As the

         Plaintiff was about to leave for her lunch break, Scott asked her to get him some

         beer while she was on her lunch break. The Plaintiff told him "no". Later the

         same day, Scott went on his lunch break. When he returned, he had a Mountain

         Dew can filled with beer. Scott was bragging about having beer at work and told

         the Plaintiff to smell it. The Plaintiff immediately pulled Lewis aside and told him

         he should check Scott's Mountain Dew can. Lewis got the can, smelled it and

         poured the beer into the garbage can. Lewis took Scott inside his office for about

         ten minutes. After Lewis left for the day, Scott complained that one of the

         mechanics snitched on him. Scott then went to his car, got another beer and

         continued drinking on the job.




                                           8
3:18-cv-02974-PJG          Date Filed 11/02/18       Entry Number 1-1          Page 11 of 16




                                                                                                   ELECTRONICALLY FILED-2018 Oct 039:18AM- RICHLAND - COMMON PLEAS - CASE#2018CP4005177
   25.       On January 8, 2018, while working the same shift together, Scott said to Plaintiff,

             "Why don't you just go and suck Terrell's dick since you like him so much?"

             Plaintiff reported Scott's comment to Lewis and asked Lewis to tell Scott to stop

             speaking to her that way. Lewis replied "I'll try, but we both know he's just got

             no filter." Lewis took no action against Scott.

   26.       On January 10,2018, Plaintiff and Scott were again on the same shill, as was

             Robby Herrington, the Service Manager. In Plaintiff's presence, Scott said to

             Robby, "Your wife's a cunt". Scott then turned to Plaintiff and said "And I don't

             know what you see in your husband. So I don't understand why yOu two don't

             just fuck already." Plaintiff told Scott his comments were seriously inappropriate.

             Robby told Plaintiff he was going to write Scott up for his comments. Plaintiff

             watched Robby do the write-up. Lewis returned to work two days later and

             Plaintiff asked him if he had seen the write-up and if he'd signed off on it. Lewis

             responded that he had not witnessed the conduct and "it just didn't seem like a

             bad enough offense to get a write-up for."

   27.       Between January 20 and 28, 2018, Scott made the following comments to

         •   Plaintiff while they were both working at Bridgestone: "I bet you're screwing

             Terrell." "I bet you're in bed with Robby." "It wouldn't surprise me if you were

      •      fucking Wally." "I bet you'd suck Alan's dick." "Wonder if you're nasty enough

             to fuck Daniel." "1 bet old guys like Jimmie just turn you on." On multiple

             occasions during this time period, Scott made comments to the effect that "you

             will fuck me one day." Plaintiff reported these comments to Lewis. Lewis spoke

             to Scott but took no action to stop Scott's incessant harassment of the Plaintiff.




                                               9
3:18-cv-02974-PJG        Date Filed 11/02/18        Entry Number 1-1         Page 12 of 16




                                                                                                  ELECTRONICALLY FILED -2018 Oct 03 9:18 AM- RICHLAND- COMMON PLEAS- CASE#2018CP4005177
     28.   By this time, Plaintiff could no longer tolerate Scott's endless perverse comments

           or his lewd behavior and veiled threats. She was forced to seek other employment.

           To that end, she arranged a job interview on January 29, 2018. After she went to

           the job interview, she reported to her job at Bridgestone. She was wearing a

           business suit when she arrived at work and she prepared to change into her

           mechanic's uniform. Scott saw her in the business suit and resorted to his typical

           behavior. Scott told Plaintiff "You clean up really flicking nice. I'd take you on a

           date and fuck the shit out of you." Plaintiff asked Scott to stop with the    -

           comments. Scott did not relent: he said "You should keep the clothes on, might be

           good for business to have a sexy woman run the counter or extra service if you

           know what I mean."

 .   29.   Plaintiff tendered her notice to Bridgestone by em ailing the district manager,

           Robert Rhodes. In her email, she informed Rhodes that she wanted time to talk

           with him. Plaintiff was hoping to remain a part-time employee of Bridgestone if

           she could be free from Scott's harassment and she wanted to discuss that

           possibility with Rhodes.

     30.   On January 31, 2018, Rhodes visited the Bridgestone store where Plaintiff and

           Scott worked. Rhodes met with Plaintiff and inquired why she was leaving.

           Plaintiff spent the next thirty minutes recounting to Rhodes the numerous reports

           she had made to Levis about Scott's outrageous comments and conduct. To

           Plaintiffs surprise, Rhodes appeared to be hearing of these issues for the first

           time. Rhodes assured Plaintiff he would address her concerns with Scott. Plaintiff

           implored Rhodes to be careful about how he approached Scott about his

           deplorable conduct. Plaintiff knew Scott carried a firearm at work and she was


                                        •   10
3:18-cv-02974-PJG      Date Filed 11/02/18        Entry Number 1-1           Page 13 of 16




          afraid Scott would attempt to retaliate against her while she worked her final two

          weeks at Bridgestone.

    31.   On February 1, 2018, the Plaintiff was not working. On her day off, Scott called

          and texted Plaintiff's cell phone. She did not answer his calls but according to his

          text messages, Scott had learned that Plaintiff had made complaints against him.

    32.   The next day, Plaintiff was at work when Rhodes informed her that Scott would

          not be written up or demoted, nor would his pay be cut, because the Defendant

          did not want Scott to "feel like he was being punished."

    33.   Defendant discriminated against and harassed the Plaintiff, and thereby altered the

          terms and condition of her employment. Defendant caused the Plaintiff to suffer

          damages because of her sex, all in violation of the Title VII of the 1964 Civil

          Rights Act, as amended.

    34.   As a direct and proximate result of the Defendant's conduct, the Plaintiff has

          suffered and continues to suffer severe emotional distress, psychological injury,

          mental suffering, and humiliation. Jerome Scott's actions and conduct, all of

          which were reported to Bridgestone management multiple times, persisted over a

          period of several months. The conduct was pervasive and ongoing and was

          reported to Plaintiffs supervisor who took no action to protect her or to prevent

          the continuing harassment.

                         FOR A FIRST CAUSE OF ACTION
                       (Title VII of the Civil Rights Act of 1964)
                               Hostile Work Environment

    35.   Plaintiff realleges the foregoing allegations of this complaint.

    36.   Defendant's above described actions, individually and collectively, constitute

          discrimination against the Plaintiff on the basis of her sex, altered the terms and


                                         • 11
3:18-cv-02974-PJG       Date Filed 11/02/18        Entry Number 1-1         Page 14 of 16




                                                                                                   ELECTRONICALLY FILED -2018 Oct 03 9:18 AM- RICHLAND- COMMON PLEAS- CASE#2018CP4005177
          conditions of her employment, created a hostile work environment and constitute

          sexual harassment in violation of Title VII of the Civil Rights Act of 1964, 42

          U.S.C. §2000(e) e seq.

    37.   As a direct and proximate result of the acts or inaction of the Defendant, the

          Defendant created and cultivated a hostile work environment. Plaintiff was

          damaged in the particulars set forth herein and is entitled to an award of

          compensatory and punitive damages plus attorneys fees, expert witness fees, and

          costs as to this cause of action.

                            FOR A SECOND CAUSE OF ACTION .
                                  Constructive Discharge

    38.   Plaintiff realleges the forgoing allegations of this complaint.

    39.   Plaintiff reported the sexual harassment conduct of Scott to her superiors at

          Bridgestone, but no steps were taken to protect her from the continuing sexual

          harassment.

    40.   Plaintiffs working conditions became so intolerable that she was forced to tender

          her resignation on January 31, 2018.

    41.   By failing to take any actions against Scott despite Plaintiff's timely reports of

          Scott's conduct to her supervisor, Lewis, the Defendant deliberately created

          working conditions and a working environment that were so hostile, no

          reasonable person in Plaintiff's position would tolerate the conditions.

    42.   -Defendant's failure to act on Plaintiff's repeated reports of the hostile work

          environment were an intentional effort to force the Plaintiff to resign from her. job.

                        DAMAGES AND RELIEF REQUESTED

    43.   Plaintiff realleges the forgoing allegations of this complaint.



                                              12
3:18-cv-02974-PJG          Date Filed 11/02/18           Entry Number 1-1        Page 15 of 16




                                                                                                    ELECTRONICALLY FILED -2018 Oct 03 9:18AM- RICHLAND - COMMON PLEAS - CASE#2018CP4005177
   44.      Plaintiff has suffered physical pain and suffering, mental pain and anguish, anger

            and disappointment, shame, pecuniary loss, loss of enjoyment of life, and loss of

            employment opportunities.

            WHEREFORE, Plaintiff prays that this Court grant the following relief:

   (a) Judgment against the Defendant on the causes of action set forth above as a result of

         Defendant's violation of Title VI] of the Civil Rights of 1964 including sexual

         harassment and constructive discharge

             I) A declaratory judgment that the Defendant's acts, policies, and practices and

                procedures complained of herein violated Plaintiff's rights as secured under

                Title VI] of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000(e), e

                   q.
            2) Back pay, front pay, reimbursement for lost benefits, and retroactive increases

                 in accordance with proof, plus pre-judgment and post-judgment interest.

          - 3) A permanent injunction enjoining the Defendant and all of those acting in

                concert with Defendant, from engaging in any employment practice or policy

                which discriminates against the Plaintiff on the basis of sex.

            4) Actual and compensatory damages plus an award of punitive damages for the

                violation of Plaintiff's rights under Title VII of the Civil Rights Act of 1964,

                as amended.

          • 5) Attorney's fees, costs, and expert witness fees.

    (b) For such other and further relief as this Court might deem just and proper, including

         but not limited to such other relief available to the Plaintiff as provided for by Title

         VII of the Civil Rights Act of 1964 and the laws of the State of South Carolina.

                        [Signature Blocks on the Following Page]


                                               13    .
    3:18-cv-02974-PJG       Date Filed 11/02/18   Entry Number 1-1   Page 16 of 16




                                                                                     ELECTRONICALLY FILED -2018 Oct039:18AM- RICHLAND - COMMON PLEAS- CASE#2018CP4005177
                                   LOUTH IAN LAW FIRM, PA

                                  ATTORNEYS FOR PLAINTIFF



                                   BY: s/ Herbert W. Louthian, Jr.
                                   Herbert W. Louthian, Jr.
                                   1116 Blanding Street, 31d Floor
                                   Post Office Box 1299
                                   Columbia, South Carolina 29202
                                   (803) 454-1200 .
                                   S.C. Bar No: 3411

                                   David Scott
                                   1116 Blanding Street, 3rd Floor
                                   Post Office Box 1299
                                   Columbia, South Carolina 29202
                                   (803) 454-1200 .
                                   S.C. Bar No: 68667

     Columbia, South Carolina •
.    October 3, 2018




                                            14
